Exhibit 10.12(e)

 

AMENDMENT NO. 4 TO

REVOLVING CREDIT AND SECURITY AGREEMENT

 

THIS AMENDMENT NO. 4 (the “Amendment”) is made and entered into as of March 25,
2005 by and among Countrywide Warehouse Lending (“Lender”), Aames Capital
Corporation, Aames Funding Corporation, Aames Financial Corporation, and Aames
Investment Corporation (collectively, “Borrower”). This Amendment amends that
certain Revolving Credit and Security Agreement by and between Lender and
Borrower dated as of June 26, 2003 (as amended from time to time, the “Credit
Agreement”).

 

RECITALS

 

Lender and Borrower have previously entered into the Credit Agreement pursuant
to which Lender may, from time to time, provide Borrower credit in the form of a
warehouse line secured by residential mortgage loans. Lender and Borrower hereby
agree that the Credit Agreement shall be amended as provided herein.

 

In consideration of the mutual promises contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lender and Borrower hereby agree as follows:

 

1. Notice. Lender and Borrower agree to delete Section 9.4(g) in its entirety
and replace it with the following:

 

(g) any demand, whether in the individual or aggregate, in excess of $50,000,000
by an Investor(s) or Insurer(s) in any given fiscal quarter for the repurchase
of mortgage loans or indemnification, in addition Borrower shall provide Lender
on a monthly basis its report on outstanding repurchase demands or
indemnification requests from any Investor or Insurer;

 

2. Payment of Dividends and Retirement of Stock. Lender and Borrower agree to
delete Section 10.9 Payment of Dividends and Retirement of Stock in its entirety
and replace it with the following:

 

Borrower may without the prior written approval of Lender (a) declare or pay any
dividends upon its shares of stock now or hereafter outstanding, including
dividends payable in the capital stock of Borrower, or make any distribution of
assets to its shareholders, whether in cash, property or securities, or (b)
acquire, purchase, redeem or retire shares of its capital stock now or hereafter
outstanding for value; so long as no Event of Default or Potential Default has
occurred and is continuing and the making of any such dividend or distribution
payments will not otherwise cause Borrower to be in breach of its obligations
hereunder.

 

3. Adjusted Leverage Ratio. Lender and Borrower agree to add the term Adjusted
Leverage Ratio, defined as follows:

 

“Adjusted Leverage Ratio: means, at any time, the ratio of (i) the aggregate
principal amount of all indebtedness (other than outstanding non-recourse real
estate investment trust portfolio debt, but including outstanding balances on
repurchase facilities or off balance sheet financing) of Aames Investment
Corporation and its Subsidiaries at such time which on a consolidated basis in
accordance with GAAP would be required to be reflected on a consolidated balance
sheet of AIC and its Subsidiaries as a liability to (ii) the Tangible Net Worth
of AIC and its Subsidiaries.”

 

4. No Other Amendments. Other than as expressly modified and amended herein, the
Credit Agreement shall remain in full force and effect and nothing herein shall
affect the rights and remedies of Lender as provided under the Credit Agreement.



--------------------------------------------------------------------------------

5. Capitalized Terms. Any capitalized term used herein and not otherwise defined
herein shall have the meaning ascribed to such term in the Credit Agreement.

 

IN WITNESS WHEREOF, Lender and Borrower have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the date
first written above.

 

COUNTRYWIDE WAREHOUSE LENDING

By:        

Signature

Name:

   

Title:

   

AAMES CAPITAL CORPORATION

By:        

Signature

Name:

   

Title:

   

AAMES FUNDING CORPORATION

By:        

Signature

Name:

   

Title:

   

AAMES INVESTMENT CORPORATION

By:        

Signature

Name:

   

Title:

   

AAMES FINANCIAL CORPORATION

By:        

Signature

Name:

   

Title:

   

 

2